DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior arts of records Haldar (US 2017/0097984) teaches context and generating rules and relationships in para. [0061,0066,0072,0174], Jain (US 2017/0262164) teaches context association and subpart of rules in para. [0014], KIM “Socialite: A Flexible Framework for Social Internet of Things” teaches in page 97, 2nd col. that customizing rules based on context, Glover (US 2016/0188733) teaches context association is based on a context parameter (0102).
Prior arts of records alone or in combination teach generating a adapted ruleset based on context and context association and the context association is based on the parameter of the user and generating a new relationship based on the adapted ruleset and generating a response to a request for the information as recited in the independent claims 1 and 14, “ generating, based on the context and a context association associated with the isolated collection, an adapted ruleset for the ruleset, wherein the context association is associated with a subpart of the ruleset for the isolated collection and the context association is based on a context parameter specific to a characteristic of a requestor that provided the request for information; generating a response to the request for information in the isolated collection, the response comprising a second set of relationships between the resources for the set of resources that is different than the first set of relationships, wherein the second set of relationships is generated at least in part using the adapted ruleset”.  Also does not explicitly teach generating a adapted ruleset based on context and context association and the context association is based on the parameter of the user and generating a new relationship based on the adapted ruleset as recited in independent claim 8, “generating, based on the context and a context association associated with the target information, an adapted ruleset for the ruleset, wherein the context association is associated with 3U.S. Patent Application Serial No. 15/462,443Reply to Office Action of July 28, 2021 a subpart of the ruleset for the isolated collection and the context association is based on a context parameter specific to a characteristic of a requestor that provided a request for information; generating an adapted isolated collection relating to the target information in the isolated collection, wherein the adapted isolated collection comprises a second set of relationships between the resources for the set of resources that is different from the first set of relationships, and the second set of relationships is generated at least in part using the adapted ruleset”.  Examiner find no motivation to change systems like what is known above to anticipate the claim that would not rely purely on hindsight reconstruction. Dependents claims depends on the independent claims and they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159